Citation Nr: 1700588	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to July 2004 and from September 2005 to February 2006, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and December 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

In April 2016, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for a low back condition, a skin condition, a sleep disorder, and a left leg condition.  Thereafter, in a July 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for a left leg condition and a skin condition and assigned noncompensable disability ratings for each disability.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issues of entitlement to service connection for a left leg condition and a skin condition, so they are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a low back condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by way of an October 2012 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements from the Veteran.  The Veteran has not identified any relevant, available records that have not been obtained.

The Board acknowledges that some of the Veteran's service treatment records may be unavailable and that all efforts to obtain these records have been unsuccessful.  In a May 2013 memorandum, the RO indicated that it had requested the Veteran's service treatment records from his National Guard unit on three separate occasions in January 2013 and March 2013, but it had not received them.  The Veteran was notified of the missing service records in a May 2013 letter.  However, the Board also notes that the RO did ultimately receive service treatment records in late May 2013, and the service treatment records appear to be complete.  Nonetheless, to the extent that any of the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The record also reflects that the Veteran underwent a VA examination to evaluate his low back condition in June 2016.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the examination report substantially complies with its April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a low back condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his low back condition is due to an injury he sustained during a deployment to Diego Garcia in his first period of active military service (March 2004 to July 2004).  See December 2014 Notice of Disagreement.

A February 2004 pre-deployment questionnaire shows that the Veteran reported that his health was excellent, and he denied any current medical problems.  

An April 2004 service treatment record from Diego Garcia shows that the Veteran reported sudden pain in his left thigh while running during a softball game.  He did not mention back pain, and he was diagnosed with a pulled thigh muscle.  During a follow-up visit five days later, the Veteran complained of "some right shoulder pain from falling on date of previous injury."  A May 2004 service treatment record shows that the Veteran continued to complain of shoulder pain, and he was diagnosed with mild tendinitis.    

A May 2004 post-deployment health assessment shows that the Veteran reported that his health got worse during his deployment.  He reported that he was seen at sick call on one occasion.  He also indicated that he developed the following symptoms during the deployment: swollen, stiff, or painful joints; back pain; and muscle aches.  

A September 2004 service treatment record shows that the Veteran reported muscle pain in Diego Garcia on a health history questionnaire.  

During a May 2005 pre-deployment assessment, the Veteran reported that his health was excellent, and he denied having any medical or dental problems.  

A July 2005 service treatment record shows that a periodic health assessment was "unremarkable."  

During an April 2006 post-deployment assessment, the Veteran reported that his health was excellent.  

A November 2006 VA treatment record shows that the Veteran sought to establish care at the VA Medical Center (VAMC).  He reported difficulty sleeping.  Regarding other physical symptoms that have lasted three months of longer and have interfered with activities of daily living, the Veteran reported "cramps in left leg-while in Diego Garcia he had problems with left leg muscle."  

An April 2007 VA treatment record shows that the Veteran reported a rash between his toes and discomfort of his right upper eyelid.  

During a May 2007 post-deployment health reassessment, the Veteran denied having any back pain.  The only health concern he reported was problems sleeping.  

A June 2007 service treatment record shows that the Veteran denied any recent medical problems or symptoms on a health history questionnaire. 

An October 2008 service treatment record shows that the Veteran denied any recent medical problems or symptoms on a health history questionnaire. 

A November 2008 VA treatment record shows that the Veteran reported occasional left shoulder pain.  

A January 2009 service treatment record shows that the Veteran denied any recent medical problems or symptoms on a health history questionnaire. 

During a VA primary care visit in April 2009, the Veteran continued to complain of occasional left shoulder pain.  During a VA primary care visit in March 2010, the Veteran denied musculoskeletal symptoms.  

An August 2010 service treatment record shows that the Veteran denied any recent medical problems or symptoms on a health history questionnaire. 

A November 2010 service treatment record shows that the Veteran reported his health to be excellent during a web-based health assessment.  

A December 2010 VA treatment record shows that the Veteran reported rhinitis and left shoulder discomfort, worse on cold weather.  During a VA primary care visit in October 2011, the Veteran reported allergic rhinitis, and he denied any new or worsening complaints or acute problems.  

A March 2012 service treatment record shows that the Veteran reported his health to excellent during a web-based health assessment.

The Veteran did not report any back pain during VA primary care visits in February 2012, June 2012, October 2012, or February 2013.  

A July 2013 VA treatment record shows that the Veteran reported intermittent episodes of low back pain.  He denied any trauma.  An August 2014 VA treatment record shows that the Veteran reported low back pain since a fall in 2004 at Diego Garcia.  An x-ray showed mild degenerative changes of the spine.  The assessment was axial low back pain since 2004 after a fall.  

The Veteran was afforded a VA examination in June 2016.  The Veteran reported that he began to complain of low back pain and left posterior thigh pain after a fall while he was on active duty in Diego Garcia.  He indicated that since then, he continued to complain of left leg pain.  He reported that he now has occasional left low back pain.  The examiner diagnosed degenerative arthritis of the lumbar spine.  

The examiner opined that the Veteran's current degenerative arthritis of the lumbar spine was less likely than related to his active duty periods.  The examiner noted that although the Veteran reported back pain on his May 2004 post-deployment health assessment, he denied any medical problems during assessments in May 2005 and August 2006, which shows that the back pain reported in May 2004 was "acute and transitory."  The examiner also noted that the first time the Veteran complained of low back pain was in July 2013, which shows no continuity of care for a low back condition.  The examiner indicated that degenerative joint disease was more likely related to the natural aging process and obesity.  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show that the Veteran fell in March 2004 while on active duty, and he reported back pain in May 2004.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back condition is related to his military service.  

In this regard, the Board finds the June 2016 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2016  VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, it is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported back problems after the fall and post-service treatment records showing an absence of any low back pain complaints for many years after service.  

The Board acknowledges the Veteran's assertions that his low back condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition is related to his military service requires medical expertise that the Veteran has not demonstrated because back pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition is related to his in-service back injury.

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain since the 2004 injury.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his current low back symptoms are inconsistent with other evidence of record.  As noted above, the first medical evidence of any low back symptoms is dated in 2013, about 10 years after the relevant period of service and seven years after his last period of active service.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous back symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additionally, the Veteran specifically denied having back pain during a health assessment in May 2007, he consistently denied any medical problems during annual National Guard health screenings, and he consistently reported his health as being very good or excellent.  Thus, there is affirmative lay and medical evidence showing that he did not have low back symptoms for many years after his initial injury, which is inconsistent with the Veteran's later assertions that he experienced back pain ever since his 2004 fall. 

The Board also finds it probative that the Veteran sought treatment for multiple physical ailments, including insomnia, skin rashes, skin tags, and shoulder pain during regular VA primary care visits from 2006 to 2013, but failed to report symptoms of any type of back pain symptoms.  In fact, during a November 2006 new patient screening, the Veteran reported that his only physical symptoms that lasted three months or longer and interfered with activities of daily living were "cramps in left leg-while in Diego Garcia he had problems with the left leg muscle."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic low back symptoms until almost a decade after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within one year following his active duty service discharge in 2004.  In this regard, the Veteran was not diagnosed with arthritis until 2013, which is nine years after service discharge.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

The Veteran seeks service connection for a sleep disorder, which he claimed as sleep apnea.  See March 2012 Statement in Support of Claim.

A November 2006 VA treatment record shows that the Veteran reported difficulty sleeping since returning from his deployment to Qatar in January 2006.  He was diagnosed with insomnia.  

During a May 2007 post-deployment health reassessment, the Veteran reported problems sleeping since his deployment.  

Subsequent VA treatment records are silent as to complaints of insomnia, although insomnia continued to be listed on problem lists.  Additionally, the record does not reflect complaints or treatment related to sleep apnea.

The Veteran was afforded a VA Gulf War General Medical Examination in June 2013.  However, the examiner did not discuss the Veteran's claimed sleep disorder.  In July 2013, the RO sought an addendum opinion regarding whether the Veteran's sleep apnea was incurred in or caused by "Gulf War."  In a July 2013 addendum opinion, a VA examiner noted that the Veteran had a current diagnosis of insomnia, but no diagnosis of sleep apnea.  The examiner therefore declined to offer an opinion without a known diagnosis of sleep apnea.

In its April 2016 remand, the Board noted that the Veteran had service in Southwest Asia during the Persian Gulf War.  The Board determined that the June 2013 examination and July 2013 addendum were incomplete and needed further medical guidance to decide the Veteran's claim, and that an addendum opinion was necessary to determine whether the Veteran's insomnia was a symptom of an undiagnosed illness or part of a multi-symptom illness attributable to the Veteran's Persian Gulf War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).

In May 2016, a VA psychologist reviewed the claims file and apparently interviewed the Veteran.  The Veteran reported that he continues to have problems sleeping and that he uses alcohol to aid in sleeping.  The Veteran also reported napping during the day.  The examiner noted that the Veteran's service treatment records and VA treatment records were negative for mental health treatment and that the Veteran was diagnosed with alcohol use disorder during a July 2014 VA PTSD examination.  

Regarding whether it is as likely as not that the Veteran manifests signs and symptoms of an undiagnosed illness, primarily manifested by insomnia, the examiner opined that "the claimed condition was less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  

Regarding whether it is as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by insomnia, due to service in Southwest Asia, the examiner opined in the negative because the June 2013 Gulf War examination did not find signs or symptoms of an unexplained chronic multi-symptom illness.

Upon review, it is clear that the May 2016 examiner did not fully address all of the questions specified in the April 2016 Board remand.  The examiner provided no rationale for the opinion that the Veteran did not manifest signs and symptoms of an undiagnosed illness, primarily manifested by insomnia.  Moreover, the examiner did not discuss whether the signs and symptoms of insomnia can (or cannot) be attributed to a separate and distinct sleep disorder; or, whether they were (or were not) characteristic of a diagnosis of a substance-related disorder such as alcohol use disorder.  If the Veteran is found to suffer from a known a clinical diagnosis to which insomnia can be attributed, an etiology opinion is necessary.  Accordingly, the Board believes that further medical opinion with supporting rationale is needed to make a decision in this case.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the claim must again be remanded so that remedial compliance with the Board's April 2016 remand can occur.  

Additionally, the Board notes that no opinion has been obtained regarding whether the Veteran's claimed sleep disorder is directly related to service.  As noted above, the record contains a current diagnosis of insomnia and evidence that insomnia may have started in service.  Accordingly, a VA examination is required on remand.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA records relevant to treatment for symptoms of insomnia or sleep impairment should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for symptoms of insomnia and sleep disturbance from November 2014 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

Notify the Veteran that he may submit non-medical objective evidence that independently observes or verifies his symptoms of insomnia and sleep disturbance, such as evidence showing: (1) lost time from work, (2) the Veteran has sought medical treatment for symptoms of insomnia and sleep disturbance, and (3) changes in the Veteran's appearance, physical abilities, and mental and emotional attitude.  Notify the Veteran that he may submit lay statements from himself, family members, or others who can attest from personal experience to their observations of the Veteran's symptoms of insomnia and sleep disturbance, or of any of the other factors listed above.

2. After any additional evidence has been associated with the claims file, afford the Veteran a VA examination by a medical professional with appropriate expertise in order to determine the nature and etiology of any disability that the Veteran now has, which is manifested by insomnia and a disturbed sleep pattern.  The entire claims file and a copy of this Remand is to be made available to the examiner and the examiner is to indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner must record all noted signs and reported symptoms of insomnia and sleep disturbance, document all clinical findings, and provide a diagnosis where possible; and then address the following questions: 

a. Please opine as to whether the insomnia that the Veteran now suffers is to be classified as a "clinical diagnosis" of a sleep disorder; or, is it to be classified as a "symptom."

b.  If insomnia is classified as a "clinical diagnosis," did such sleep disorder first manifest itself during a period of active duty service, based on (1) the service treatment records documenting complaints of sleep problems after the 2005-2006 deployment; (2) VA treatment records documenting complaints of insomnia; and (3) the Veteran's statements of sleep problems in service and since discharge?

c. If insomnia is classified as a "symptom," can the Veteran's signs and symptoms of insomnia be attributed to any known clinical diagnosis?  If the answer is "yes," please state the diagnosis or diagnoses, and address the following:

* For each diagnosed disorder, is at least as likely as not (50 percent or greater probability) that such disorder had it onset during a period of active duty or is otherwise related to any in-service disease, event, or injury?

* Does the Veteran suffer from sleep apnea?  If the answer is "yes," can the signs and symptoms of insomnia be attributed the clinical diagnosis of sleep apnea?  If the answer to each of the preceding questions is "yes," is at least as likely as not (50 percent or greater probability) that the clinical diagnosis of sleep apnea had it onset during a period of active duty or is otherwise related to any in-service disease, event, or injury?

* Does the Veteran suffer from a substance-related disorder, to include alcohol use disorder?  If the answer is "yes," can the signs and symptoms of insomnia be attributed the clinical diagnosis of a substance-related disorder, to include alcohol use disorder?  If the answer to each of the preceding questions is "yes," is at least as likely as not (50 percent or greater probability) that the clinical diagnosis of a substance-related disorder had it onset during a period of active duty or is otherwise related to any in-service disease, event, or injury?

In answering the questions above, the examiner is to consider and discuss the medical history particular to this Veteran, lay statements from the Veteran and any others, specifically to include the service treatment records documenting complaints of sleep problems after the 2005-2006 deployment; VA treatment records documenting complaints of insomnia; and the Veteran's statements sleep problems in service and since discharge.

Complete, clearly-stated rationale for the conclusions reached must be provided.

d. If the signs and symptoms of insomnia ARE NOT, or CANNOT be, attributed to a known clinical diagnosis, then the examiner must state so.  Also, the examiner is to address the following: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's signs and symptoms of insomnia and sleep disturbance have either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In answering question "d," the examiner is to address whether the Veteran's signs and symptoms of insomnia and sleep disturbance are objectively indicated by history, physical examination, and (or) laboratory test.  In making such an assessment, the examiner is to consider the non-medical indications, such as time lost from work; evidence that the Veteran sought treatment for his symptoms; evidence affirming changes in the Veteran's appearance, physical abilities, and mental and emotional attitude; and any lay statements based on personal experience and/or observation of the Veteran's symptoms.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any additional development deemed warranted, re-adjudicate the Veteran's claim.  If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


